Name: Commission Regulation (EEC) No 3243/84 of 20 November 1984 suspending for a further period the advance fixing of export refunds for certain cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 84 Official Journal of the European Communities No L 302/29 COMMISSION REGULATION (EEC) No 3243/84 of 20 November 1984 suspending for a further period the advance fixing of export refunds for certain cereal products valid and the measure should therefore continue in force for a limited period while the situation is kept under observation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 1 6 (7) thereof, Whereas Article 16(7) of Regulation (EEC) No 2727/75 makes provision for the suspension of arran ­ gements relating to the advance fixing of export refunds if the market situation indicates that the said arrangements are causing difficulties or if such diffi ­ culties are in danger of arising ; Whereas Commission Regulation (EEC) No 3202/84 (3) temporarily suspended the advance fixing of export refunds for certain products of the cereals sector ; whereas the reasons for this suspension remain HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3202/84, ' 21 November 1984' is hereby replaced by '22 November 1984'. Article 2 This Regulation shall enter into force on 21 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . 0 OJ No L 107, 19 . 4 . 1984, p . 1 . 3) OJ No L 299 , 17 . 11 . 1984, p . 26 .